429 F.2d 985
MILLMASTER INTERNATIONAL INC., Millmaster International Corp., Appellants,v.The UNITED STATES, Appellee.
Customs Appeal No. 5337.
United States Court of Customs and Patent Appeals.
September 3, 1970.

PER CURIAM:


1
Appellee petitions for rehearing on the ground that the decision rendered by this court on June 11, 1970, 427 F.2d 811, failed to dispose of an issue involved in this case, namely whether appellants had proved the nonexistence of both foreign and export value for the merchandise involved or similar merchandise. Appellee also requests an order remanding the case to Appellate Term for disposition of the issue.


2
The trial judge found that appellants had negated the existence of foreign and export value. The Appellate Term decision affirmed this finding by the following statement: "No error was committed by the trial court in the findings of fact and conclusions of law it reached on the record presented to it. Such findings of fact and conclusions of law are incorporated herein by reference."


3
The finding in question was supported by evidence and we cannot say that the finding was clearly contrary to the weight of the evidence. We mention that the United States had full opportunity to argue this point when the case was heard by this court.


4
Our opinion is modified to the extent indicated herein. The petition for rehearing and the request for remand are denied.